DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed October 26, 2021.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Doi et al. (US 7,884,900 B2)		Han et al. (US 10,162,237 B2)
Lee et al. (US 10,304,921 B2)		Ochi et al. (US 10,516,134 B2)
Park et al. (US 10,978,546 B2)		Park et al. (US 10,224,383 B2)
Shin (US 11,005,072 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
November 30, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822